NUMBER 13-08-00322-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


        IN RE ASSET PROTECTION & SECURITY SERVICES, L.P.


                        On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

                  Before Justices Yañez, Rodriguez, and Vela
                      Per Curiam Memorandum Opinion

       Relator, Asset Protection & Security Services, L.P., filed a petition for writ of

mandamus in the above cause arguing that the trial court abused its discretion in denying

relator’s motion to compel arbitration. On May 22, 2008, this Court requested a response

from Juan Martinez, III, the real party in interest, and said response was duly filed on July

7, 2007.

       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relator has not shown itself entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P.

52.8(a).

                                                     PER CURIAM

Memorandum Opinion delivered and
filed this 18th day of July, 2008.




                                          2